Exhibit 99.1 Contact: Media Contact: Sylvia Wheeler Angela Bitting SVP, Corporate Affairs press@aduro.com Mike Beyer Sam Brown, Inc. Aduro Biotech Announces First Quarter 2016 Financial Results BERKELEY, Calif., May 2, 2016 – Aduro Biotech, Inc. (NASDAQ: ADRO) today reported financial results for the first quarter 2016.For the three months ended March 31, 2016, net loss was $28.8 million, or $0.45 per share, compared to a net loss of $16.6 million, or $39.97 per share for the same period in 2015.
